NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


WILFRED GARRARD,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-1301
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 27, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County, Chris Helinger, Judge.

Wilfred Garrard, pro se.


PER CURIAM.

              Affirmed without prejudice to any right appellant may have to file an

amended motion to correct illegal sentence under Florida Rule of Criminal Procedure

3.800(a) and to attach a certified copy of the transcript of appellant's plea and

sentencing hearing that establishes the existence of an error in appellant's written

judgment and sentence. See Nielson v. State, 984 So. 2d 587, 588-89 (Fla. 2d DCA

2008); see also Williams v. State, 957 So. 2d 600, 604 (Fla. 2007).


NORTHCUTT, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.